NO. 12-08-00011-CV

                         IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

JOHN M. O’QUINN, P.C. d/b/a O’QUINN §                                  APPEAL FROM THE FOURTH
& LAMINACK, JOHN M. O’QUINN &
ASSOCIATES, A TEXAS GENERAL
PARTNERSHIP, JOHN M. O’QUINN &
ASSOCIATES, L.L.P. d/b/a O’QUINN &
LAMINACK, JOHN M. O’QUINN LAW
FIRM, P.L.L.C., AND O’QUINN &
LAMINACK,                           §                                  JUDICIAL DISTRICT COURT OF
APPELLANTS

V.

MARTHA WOOD AND PATRICIA HAYNES,
APPELLEES                     §                                        RUSK COUNTY, TEXAS

                               MEMORANDUM OPINION
                                     PER CURIAM
       Appellants have filed an unopposed motion to dismiss this appeal. In their motion,
Appellants state that they have resolved this dispute and no longer wish to pursue the appeal.
Because Appellants have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed. All pending motions are overruled as moot.
       Opinion delivered August 11, 2010.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                  (PUBLISH)